Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                 PageID.5041      Page 1 of 19



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 MICHIGAN MOTOR TECHNOLOGIES LLC,

                       Plaintiff,                            Case Number 19-10485
 v.                                                          Honorable David M. Lawson

 VOLKSWAGEN AKTIENGESELLSCHAFT
 and VOLKSWAGEN GROUP OF AMERICA,
 INC.,
                Defendants.
                                                  /

               OPINION AND ORDER DENYING VOLKSWAGEN
      AKTIENGESELLSCHAFT’S MOTION TO DISMISS, QUASHING SERVICE OF
                PROCESS, AND ORDERING PROPER SERVICE

        Volkswagen Aktiengesellschaft (VWAG) manufactures motor vehicles in Germany and

 sells thousands of them throughout the United States, including Michigan, through its subsidiary,

 Volkswagen Group of America (VWGA). Plaintiff Michigan Motor Technologies (MMT) has

 alleged in an amended complaint that the defendants’ automobiles incorporate components that

 infringe MMT’s patents. VWAG contends that the case should be dismissed because service of

 process was defective, and, despite its manufacture of vehicles for the U.S. market, it has no

 presence in this forum and therefore the Court has no personal jurisdiction over it. Although MMT

 will have to fix its defective service of process, the idea that an American federal court cannot

 enforce the patent laws against a German company that manufactures thousands of cars intended

 for distribution in this country is not supported by the governing law or, coincidently, by common

 sense. The motion to dismiss will be denied.

                                             I. Facts

        VWAG, a multinational corporation with its central headquarters in Wolfsburg, Germany,

 is the parent company of the Volkswagen Group of companies. The Group designs, manufactures,
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                   PageID.5042        Page 2 of 19



 and sells twelve brands of vehicles: Volkswagen Passenger Cars, Volkswagen Commercial

 Vehicles, Audi, Porsche, Bugatti, Lamborghini, Ducati, Scania, Man, Seat, and Skoda.

        VWAG’s Board of Management is the ultimate body responsible for managing the Group.

 The Supervisory Board appoints, monitors, and advises the Board of Management; the Board of

 Management and the Supervisory Board consult closely on the Group’s major strategic decisions.

 VWAG develops a global marketing and pricing strategy that it provides to each region, including

 the United States. Each Volkswagen Group brand is managed by a brand board of management.

 The brand boards strive to meet targets and requirements set by the VWAG’s Board of

 Management.

        VWAG has no physical presence in Michigan. It designs, produces, and sells its vehicles

 in Germany for distribution throughout the world. VWAG reaches the American market through

 its wholly-owned subsidiary, co-defendant Volkswagen Group of America, which is

 headquartered in Herndon, Virginia. Volkswagen Group of America purchases vehicles from

 VWAG in Germany, takes title of those vehicles in Germany, then imports those vehicles to the

 United States for distribution to its dealers, who then sell the vehicles to consumers. Volkswagen

 Group of America is responsible for the sale, marketing, and distribution of vehicles in the United

 States and sells them to dealers at prices that it determines within those guidelines.

        Although VWAG and Volkswagen Group of America are distinct companies with different

 leadership boards, they are still substantially related. In its public corporate reports, VWAG does

 not differentiate itself from its subsidiaries in its financial reporting to its shareholders, Group-

 wide performance goals, sales distribution figures, or global compliance initiatives. And the

 Volkswagen Group maintains a global compliance organization, comprised of divisional and




                                                 -2-
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                  PageID.5043       Page 3 of 19



 regional offices, which supports and advises each brand to conduct its business activities under

 relevant laws and internal regulations.

         On February 18, 2019, MMT filed its complaint against Volkswagen Group of America

 for allegedly infringing twenty of its patents. Two months later, MMT amended the complaint to

 add VWAG as a defendant.

         On May 6, 2019, Michael Palizzi entered an appearance “as an attorney for Defendants

 Volkswagen Aktiengesellschaft and Volkswagen Group of America, Inc.,” which stated that

 “[s]ervice of all notices and pleadings filed in this action should be made on undersigned counsel.”

 Seven attorneys from Wilmer Cutler Pickering Hale and Dorr LLP also entered appearances for

 both defendants on July 24, 2019. However, unlike Mr. Palizzi’s appearance, the appearance

 notices for the Wilmer Hale attorneys did not include the provision that service should be made on

 them.

         On June 18, 2018, MMT delivered a copy of the summons and complaint against VWAG

 to a VWAG and Volkswagen Group of America facility in Auburn Hills, Michigan, and also tried

 to deliver a copy to Volkswagen Group of America’s registered agent, Corporation Service

 Company, which refused service. MMT then tried to serve attorney Palizzi, first on June 21 and

 again on June 24, 2018. On June 24, Palizzi sent an email to counsel for MMT stating that he was

 not authorized to accept service on behalf of VWAG. The next day, a process server emailed

 defense counsel to “ASAP . . . arrange delivery of the documents.” Defense counsel replied that

 he was “not authorized to accept service for Volkswagen AG.” Finally, on June 28, MMT placed

 a copy of the summons and complaint against VWAG on defense counsel’s front desk. MMT

 never tried to serve VWAG through the Hague Convention.




                                                -3-
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                     PageID.5044       Page 4 of 19



         Defendant VWAG filed its first motion to dismiss on August 12, 2019, alleging lack of

 personal jurisdiction and insufficient service of process.

                                               II. Waiver

         MMT argues that when attorney Palizzi filed an appearance that instructed the plaintiff to

 serve all notices and pleadings on him, VWAG waived its right to contest the adequacy of service

 of process and personal jurisdiction. Although Palizzi waited over three months after filing his

 appearance to file VWAG’s motion to dismiss, no other substantive filings intervened, and no

 waiver occurred.

         Because this is a patent case, a district court applies the law as stated by the Federal Circuit

 instead of the regional circuit. Akro Corp. v. Luker, 45 F.3d 1541, 1543 (Fed. Cir. 1995). The

 Federal Circuit “places waiver of personal jurisdiction within the discretion of the trial court,

 consistent with the trial court’s broad authority to manage actions pending before it.” Rates Tech.

 Inc. v. Nortel Networks Corp., 399 F.3d 1302, 1307 (Fed. Cir. 2005) (citing United States v. Ziegler

 Bolt & Parts Co., 111 F.3d 878, 882 (Fed. Cir. 1997); Chambers v. NASCO, Inc., 501 U.S. 32, 43-

 46 (1991)). The court “defers to the judgment of the trial court on such matters closely associated

 with the standard functions of the adjudicative process, so long as that judgment is not an abuse of

 the trial court's discretion.” Ibid.

         MMT relies primarily on cases decided by the Sixth Circuit, which outline a stricter waiver

 rule. In Gerber v. Riordan, for instance, the court held that the “[d]efendants’ filings of a general

 appearance with the district court constituted a voluntary acceptance of the district court’s

 jurisdiction, and therefore, a waiver of [the d]efendants’ personal jurisdiction defense.” 649 F.3d

 514, 520 (6th Cir. 2011). However, various courts have expressed skepticism about the Sixth

 Circuit’s approach, including district courts within the Circuit. See Pouyeh v. Public Health Trust




                                                  -4-
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                      PageID.5045       Page 5 of 19



 of Jackson Health Sys., 718 F. App’x 786, 791 (11th Cir. 2017) (declining to adopt the rule in

 Gerber because “nothing in Rule 12 contemplates that an attorney’s entry of a notice of appearance

 on a defendant’s behalf amounts to a waiver of a Rule 12 defense. Nor would it make much sense

 if it did, because the notice is not a response to the complaint.”); Leadford v. Bull Moot Tube Co.,

 No. 15-13565, 2016 WL 1022965 at *2 (E.D. Mich. Mar. 15, 2016) (applying Gerber as binding

 precedent, but noting that “[t]he rule is harsh insofar as it relies on a historical distinction based on

 counsel’s labeling of his or her appearance as general or special and because it is not supported by

 the current law of federal procedure” as the distinction was abolished in 1938); see also 5C Charles

 A. Wright & Arthur R. Miller, Fed. Practice and Proc., § 1391 (3d ed. 2020) (“Courts have

 continued to maintain that if the defendant has properly raised a defense by motion or in the

 answer, even though the defendant participates in the litigation on the merits, the defense still can

 be preserved and reasserted later in the action”). And in King v. Taylor, the Sixth Circuit cast

 doubt on its holding in Gerber, observing that a “written appearance filed by [the defendant’s]

 counsel one month before [the defendant] moved for dismissal on the basis of lack of service does

 not constitute forfeiture.” 694 F.3d 650, 660 n.7 (6th Cir. 2012). The court also noted that

 Friedman v. Estate of Presser, 929 F.2d 1151, 1157 n.7 (6th Cir. 1991), a case decided before

 Gerber, held that an appearance by counsel, filed after properly raising lack of proper service in

 the first responsive pleading, did not waive the defense. Another judge in this district reconciled

 King and Gerber by holding that the “entry of a general appearance waives the defense of personal

 jurisdiction only if it is not accompanied by a pleading or motion in compliance with Rule 12 or it

 is followed by litigious conduct.” ABG Prime Grp., Inc. v. Mixed Chicks, LLC, No. 17-13257,

 2018 WL 7134647, at *7 (E.D. Mich. May 16, 2018).




                                                   -5-
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                     PageID.5046       Page 6 of 19



        Here, attorney Palizzi filed a general appearance on May 6, 2019, but did not file a motion

 to dismiss for insufficient service of process until August 12, 2019. That three-month delay,

 however, is inconsequential, since there were no other substantive filings. And it pales next to

 Gerber, where the defendant’s attorney filed a general appearance and robustly litigated the case

 for two-and-a-half years before filing a motion to contest personal jurisdiction. Gerber, 649 F.3d

 at 518-19. And Gerber’s harsh rule does not govern this patent case. Akro Corp., 45 F.3d at 1543.

 Instead, the highly deferential standard adopted by the Federal Circuit applies. Rates Tech. Inc.,

 399 F.3d at 1307.

        But even applying Sixth Circuit precedent does not mandate the outcome requested by the

 plaintiff. In ABG, the court identified a “lack of consistency” among Sixth Circuit precedent on

 this issue, and held that simply filing a general appearance is not sufficient to waive personal

 jurisdiction, drawing on authority from the Eleventh Circuit and prominent academics. ABG, 2018

 WL 7134647, at *8 (citing Pouyeh, 2017 WL 5592268, at *3 (11th Cir. Nov. 21, 2017); 5b Charles

 A. Wright & Arthur R. Miller, Fed. Practice and Proc., § 1344 (3d ed. 2004)). The court

 explained, “[i]mportantly, neither Gerber nor any of its predecessors concerned facts where a

 defendant entered a general appearance and then proceeded to file an answer or motion raising a

 personal jurisdiction defense within the procedural time allotted to it and in accordance with Rule

 12.” Id., at *9. In ABG, the defendant filed a general appearance, then, in its first responsive filing,

 submitted a motion to dismiss for lack of personal jurisdiction. Ibid. The court concluded that the

 defendant did not waive its ability to challenge personal jurisdiction. Ibid.

        Although VWAG’s motion lagged behind the general appearance, it was filed within the

 extended deadline allowed by the Court and as the partied agreed. The defendant’s conduct did

 not “give the plaintiff a reasonable expectation that the defendant will defend the suit on the




                                                  -6-
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                   PageID.5047        Page 7 of 19



 merits.” Innovation Ventures, Ltd. Liab. Co. v. Custom Nutrition Labs, Ltd. Liab. Co., 912 F.3d

 316, 332 (6th Cir. 2018). The defenses were not waived by a general appearance.

                                      III. Personal Jurisdiction

        When determining personal jurisdiction in a patent case, the Court again applies the law of

 the Federal Circuit, not the regional circuit, because the question “is intimately involved with the

 substance of the patent laws.” Grober v. Mako Prods., Inc., 686 F.3d 1335, 1345 (Fed. Cir. 2012);

 see also Maxchief Inv. Ltd. v. Wok & Pan, Ind., Inc., 909 F.3d 1134, 1138 (Fed. Cir. 2018). But

 the Federal Circuit will look to the law of the regional circuit where the case arises for “procedural

 matters that are not unique to patent law.” Beverly Hills Fan Co. v. Royal Sovereign Corp., 21

 F.3d 1558, 1564 (Fed. Cir. 1994).

        When personal jurisdiction is challenged in a motion filed under Federal Rule of Civil

 Procedure 12(b)(2), the plaintiff bears the burden of establishing the Court’s authority to proceed

 against the defendant. Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (citing

 McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936)). The Court can look to a

 number of sources for the pertinent information: pleadings, affidavits, declarations, testimony from

 an evidentiary hearing. Anwar v. Dow Chem. Co., 876 F.3d 841, 847 (6th Cir. 2017) (quoting

 MAG IAS Holdings, Inc. v. Schmuckle, 854 F.3d 894, 899 (6th Cir. 2017)). But unless the Court

 holds an evidentiary hearing, “a plaintiff need only make a prima facie showing that defendants

 are subject to personal jurisdiction.” Genetic Veterinary Scis., Inc. v. LABOKLIN GmbH & Co.

 KG, 933 F.3d 1302, 1309 (Fed. Cir. 2019).

        Although the substantive law comes from the Federal Circuit, the rule there directs the

 inquiry back to the law of the forum state. Acorda Therapeutics Inc. v. Mylan Pharm., Inc., 817

 F.3d 755, 759 (Fed. Cir. 2016). If the defendant would be subject to personal jurisdiction in the




                                                 -7-
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                     PageID.5048       Page 8 of 19



 forum state, the Court then determines whether its exercise of personal jurisdiction over the

 defendant comports with due process. Ibid.

        However, Federal Rule of Civil Procedure 4(k)(2) allows “a court to exercise personal

 jurisdiction over a defendant if (1) the plaintiff’s claim arises under federal law, (2) the defendant

 is not subject to jurisdiction in any state’s courts of general jurisdiction, and (3) the exercise of

 jurisdiction comports with due process.” Synthes (U.S.A.) v. G.M. Dos Reis Jr. Ind. Com de Equip.

 Medico, 563 F.3d 1285, 1293-94 (Fed. Cir. 2009). “The third requirement under Rule 4(k)(2) —

 the due process analysis — contemplates a defendant’s contacts with the entire United States, as

 opposed to the state in which the district court sits.” Id. at 1295. “Rule 4(k)(2), therefore, serves

 as a federal long-arm statute, which allows a district court to exercise personal jurisdiction over a

 foreign defendant whose contacts with the United States, but not with the forum state, satisfy due

 process.” Id. at 1296.

        There is no question that MMT’s claims arise under federal law. MMT believes that

 VWAG is subject to the general personal jurisdiction of the Michigan courts. (VWGA disputes

 that point, thereby satisfying the second criterion, since it has not identified any state in which it

 would be amenable to suit in the United States. See Touchcom, Inc. v. Bereskin & Parr, 574 F.3d

 1403, 1415 (Fed. Cir. 2009) (holding “that if the defendant contends that he cannot be sued in the

 forum state and refuses to identify any other where suit is possible, then the federal court is entitled

 to use Rule 4(k)(2).” (citation and quotation marks omitted))). MMT, however, is incorrect.

        Under Michigan’s long-arm statute, the state’s jurisdiction “extends to the limits imposed

 by federal constitutional due process requirements and thus, the two questions become one.” MAG

 IAS Holdings, 854 F.3d at 899 (quoting AlixPartners, LLP v. Brewington, 836 F.3d 543, 549 (6th

 Cir. 2016)). In Michigan, jurisdiction over a corporation can exist on the basis of general personal




                                                  -8-
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                 PageID.5049       Page 9 of 19



 jurisdiction, see Mich. Comp. Laws §§ 600.701 and 600.711, or limited personal jurisdiction, see

 Mich. Comp. Laws §§ 600.705 and 600.715.

        MMT argues that the Court has general personal jurisdiction over VWAG because

 “VWAG continuously engages in business dealings with Volkswagen Group of America,

 particularly through its Supervisory Board and Board of Managers, to whom its brand board for

 Volkswagen Group of America . . . answers.” The governing law does not support that argument.

        “A court with general jurisdiction may hear any claim against [the] defendant, even if all

 the incidents underlying the claim occurred in a different State,” but “‘only a limited set of

 affiliations with a forum will render a defendant amenable to’ general jurisdiction.” Bristol-Myers

 Squibb Co. v. Superior Ct. of California, --- U.S. ---, 137 S. Ct. 1773, 1780 (2017). (quoting

 Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)). It is true that under Michigan law, general

 personal jurisdiction exists over any corporation that is incorporated in Michigan, consents to

 jurisdiction, or engages in continuous and systematic business in Michigan. Mich. Comp. Laws §

 600.711. But general jurisdiction requires that a party’s contacts be so “continuous and systematic

 as to render [it] essentially at home in the forum State.” Daimler, 571 U.S. at 138-39 (quoting

 Goodyear Dunlop Tires Operations, S.A. v. Brown, 564, U.S. 915, 919 (2011)). For a corporation,

 “the place of incorporation and principal place of business are paradigm bases for general

 jurisdiction.” Daimler, 571 U.S. at 137 (quotations omitted).

        In Daimler, the Supreme Court clarified Goodyear by holding that Daimler AG, an

 international German company, could not be subject to California’s general jurisdiction because

 Daimler was not “at home” in California, even if the contacts of its U.S. subsidiary could be

 imputed to it on an agency theory. Daimler, 571 U.S. at 141-42. The Court held that California

 could not exercise general personal jurisdiction over Daimler, even though it assumed that




                                                -9-
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                  PageID.5050       Page 10 of 19



 California courts could exercise general jurisdiction over the subsidiary. Id. at 133-36.       The

 Supreme Court explained, “The Ninth Circuit’s agency theory thus appears to subject foreign

 corporations to general jurisdiction whenever they have an in-state subsidiary or affiliate, an

 outcome that would sweep beyond even the ‘sprawling view of general jurisdiction’ we rejected

 in Goodyear.” Id. at 136.

        Like the defendant in Daimler, VWAG’s place of incorporation and principal place of

 business — “the paradigm bases for general jurisdiction” — is Germany, not Michigan. Daimler,

 571 U.S. at 137. It has no offices or facilities in Michigan, does not own real estate or pay taxes

 in Michigan, does not maintain a mailing address or phone number in Michigan, and does not

 employ anyone in Michigan. Nor is it qualified, licensed, authorized, or registered to do business

 in Michigan.

        General personal jurisdiction over VWAG cannot be based on its relationship with its

 subsidiary, Volkswagen Group of America, for a couple of reasons. For one, the subsidiary itself

 is not “at home” in Michigan; although it has offices here, it is incorporated in New Jersey and has

 its principal place of business in Virginia. Moreover, the subsidiary is its own juridical entity, as

 confirmed by MMT’s own exhibit, which states, “[e]ach brand in the Volkswagen Group is

 managed by a brand board of management, which ensures its independent and self-contained

 development and business operations,” and that “the companies of the Volkswagen Group are

 managed by their respective managements on their own responsibility” VWAG Annual Report,

 ECF No. 60-1, PageID.4102. MMT’s theory would essentially subject VWAG to general personal

 jurisdiction anywhere Volkswagen Group of America operates, which is the exact “sprawling view

 of general jurisdiction” the Supreme Court rejected in Daimler. Daimler, 571 U.S. at 136.




                                                - 10 -
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                   PageID.5051       Page 11 of 19



        MMT also argues that the Court has general jurisdiction over VWAG because it “contracts

 with residents of [Michigan] when purchasers of its vehicles enter into its USA Warranty and

 Maintenance Agreement after purchasing a qualified vehicle designed and manufactured by

 VWAG and targeted at the forum.” MMT’s Br., ECF No. 60, PageID.4027 (citing USA Warranty,

 ECF No. 60-4, PageID.4401). However, the warranty that MMT cites expressly states, “[t]his

 New Vehicle Limited Warranty is issued by Volkswagen Group of America, Inc.” USA Warranty,

 ECF No. 60-4, PageID.4407.

        VWAG and Volkswagen Group of America are clearly distinct companies, and subjecting

 VWAG to general personal jurisdiction in this case would collide with the understanding of

 personal jurisdiction the Supreme Court refined in Goodyear and Daimler.

        Because VWAG is not subject to the general jurisdiction of any state, Synthes’s second

 criterion under Rule 4(k)(2) is satisfied.

        To determine whether the exercise of jurisdiction comports with due process, the Federal

 Circuit, under the framework for analyzing specific personal jurisdiction, employ “a three-part test

 considering whether: (1) the defendant purposefully directed its activities at residents of the forum;

 (2) the claim arises out of or relates to the defendant’s activities with the forum; and (3) assertion

 of personal jurisdiction is reasonable and fair.” M-I Drilling Fluids UK Ltd. v. Dynamic Air Ltda.,

 890 F.3d 995, 1000 (Fed. Cir. 2018) (citing Synthes, 563 F.3d at 1297). If the plaintiff satisfies

 the burden on the first two elements, “the burden then shifts to the defendant to ‘present a

 compelling case that the presence of some other considerations would render jurisdiction

 unreasonable.’” Ibid. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985)).

        When examining the defendant’s activities under Rule 4(k)(2) in a patent infringement

 case, the forum is not any particular state, but rather the United States as a whole. Id. at 1001;




                                                 - 11 -
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                 PageID.5052       Page 12 of 19



 Synthes, 563 F.3d at 1295. From that vantage point, “the jurisdictional inquiry is relatively easily

 discerned from the nature and extent of the commercialization of the accused products or services

 by the defendant in the forum.” Avocent Huntsville Corp. v. Aten Int'l Co., 552 F.3d 1324, 1332

 (Fed. Cir. 2008) (emphasis added). For instance, the Federal Circuit has held that “a Brazilian

 defendant purposefully directed its allegedly infringing activities to the United States where its

 representative brought the accused products into the United States from Brazil to display the items

 at a trade show.” M-I Drilling, 890 F.3d at 1001 (citing Synthes, 563 F.3d at 1297–98); see also

 Nuance Commc’ns, Inc. v. Abbyy Software House, 626 F.3d 1222, 1234 (Fed. Cir. 2010) (“Abbyy

 Production has purposefully imported the accused products into California, made those products

 available for sale through an established distribution chain, and the cause of action for patent

 infringement is alleged to arise out of these activities. No more is required for specific

 jurisdiction.”); Beverly Hills Fan, 21 F.3d at 1565 (“The allegations are that defendants

 purposefully shipped the accused fan into Virginia through an established distribution channel.

 The cause of action for patent infringement is alleged to arise out of these activities. No more is

 usually required to establish specific jurisdiction.”).

        In this case, VWAG acted in concert with its wholly-owned subsidiary, Volkswagen Group

 of America, to ship to and sell thousands of vehicles in the United States — vehicles that

 incorporated the allegedly infringing components. Its conduct plainly amounts to “an action of

 the defendant purposefully directed toward the forum.” Asahi Metal Industries Co. v. Superior

 Court of California, 480 U.S. 102, 112 (1982) (opinion of O’Connor, J.); see also id. at 111 (noting

 that conduct of a defendant that may indicate purposeful availment includes, “designing the

 product for the market in the forum State, advertising in the forum State, establishing channels or

 providing regular advice to customers in the forum state, or marketing the product through a




                                                 - 12 -
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                       PageID.5053        Page 13 of 19



 distributor who has agreed to serve as the sales agent in the forum State”).           There can be little

 doubt that VWAG intended to send the products into the forum. It established a subsidiary for that

 very purpose and called it Volkswagen Group of America. In that effort, the two appear to have

 acted as one; there is no differentiation between VWAG and its subsidiaries in its financial

 reporting to its shareholders, its performance goals, its sales and distribution figures, or its global

 compliance initiatives. VW Annual Report, ECF No. 60-3; VW Press Release, ECF No. 64-4,

 PageID,4394. And because Volkswagen Group of America actively sells VWAG’s products

 through licensed dealerships throughout the country, both entities should reasonably anticipate

 being haled into court here. Beverly Hills Fan, 21 F.3d at 1566 (“[I]f the sale of a product of a

 manufacturer or distributor . . . is not simply an isolated occurrence, but arises from the efforts of

 the [defendants] to serve, directly or indirectly, the market for its product . . . , it is not unreasonable

 to subject it to suit”) (citing World-Wide Volkswagen v. Wooden, 444 U.S. 286, 297 (2004)). And

 since “even a single contact with a forum state may suffice for personal jurisdiction if it is directly

 and substantially related to the plaintiff's claim” of patent infringement, Red Wing Shoe Co. v.

 Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1359 (Fed. Cir. 1998), nothing more is required to

 show that VWGA purposefully directed its activities at the United States. For the same reason, it

 is easy to conclude that the claim arises out of or relates to the defendant’s activities with the

 forum.

          Under the framework employed by the Synthes court, the burden now shifts to VWAG to

 present a “compelling case that the presence of some other considerations would render

 jurisdiction unreasonable.” Burger King, 471 U.S. at 477. Five factors are considered: “(1) the

 burden on the defendant; (2) the forum’s interest in adjudicating the dispute; (3) the plaintiff’s

 interest in obtaining convenient and effective relief; (4) the interstate judicial system’s interest in




                                                   - 13 -
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                    PageID.5054        Page 14 of 19



 obtaining the most efficient resolution of controversies; and (5) the shared interest of the states in

 furthering fundamental substantive social policies.” M-I Drilling, 890 F.3d at 1002 (citing Burger

 King, 471 U.S. at 477).

        The second and third factors favor the plaintiff, a United States domiciliary that brought

 suit in a U.S. court. See ibid. Generally, cases implicating the third factor “are limited to the rare

 situation in which the plaintiff’s interest and the state’s interest in adjudicating the dispute in the

 forum are so attenuated that they are clearly outweighed by the burden of subjecting the defendant

 to litigation within the forum.” Beverly Hills Fan, 21 F.3d at 1568 (citing Burger King, 471 U.S.

 at 477). This is not one of those rare cases. The United States’ interest in the dispute is significant:

 to discourage injuries occurring within the country from violation of its patent laws. See Keeton

 v. Hustler Mag, Inc., 465 U.S. 770, 776 (1984).

        Certainly, VWAG will face a burden in litigating this case — it “will be required to traverse

 the distance between its headquarters in [Germany] and the district court in [Michigan], and will

 also be required to submit itself to a foreign nation’s judicial system.” Beverly Hills Fan, 21 F.3d

 at 1569. However, “progress in communications and transportation has made the defense of a

 lawsuit in a foreign tribunal less burdensome.” World-Wide Volkswagen, 444 U.S. at 294. And

 VWAG “through its business dealings with [Volkswagen Group of America] cannot profess

 complete ignorance of the judicial system of the United States.” Beverly Hills Fan, 21 F.3d at

 1569. Therefore, the burden on VWAG is not sufficiently compelling to outweigh the interests of

 MMT and the courts of the United States in adjudicating the dispute.

        The fourth and the fifth factors “are concerned with the potential clash of substantive social

 policies between competing fora and the efficiency of a resolution to the controversy.” Synthes,

 563 F.3d at 1300. “But the forum here is the entire United States, so no competing U.S. forum is




                                                  - 14 -
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                   PageID.5055       Page 15 of 19



 available to [MMT] for its infringement claims. As such, no other U.S. forum exists with respect

 to which there is a clash of social policies or with which to compare the efficiency of a resolution.”

 M-I Drilling, 890 F.3d at 1002.

           On balance, the scale tips decidedly in favor of the reasonableness of exercising personal

 jurisdiction in this case over VWAG.

                                        IV. Service of Process

           VWAG also argues that service of process was insufficient because MMT served only

 Volkswagen Group of America and failed to serve VWAG “personally” as required by Michigan

 law. It denies that Volkswagen Group of America is its agent authorized to accept process, and

 argues that it is a completely separate entity over which VWAG does not exercise such a degree

 of control as to establish a principal-agent relationship for the service of process. Instead, VWAG

 insists that MMT must follow the rules of the Hague Convention for service on a foreign entity.

           MMT disagrees, pointing to Volkswagenwerk Aktiengesellschaft v. Schlunk, where the

 Supreme Court held that the Hague Convention did not apply when VWAG’s American subsidiary

 was served properly under state law, which deemed Volkswagen of America (Volkswagen Group

 of America’s predecessor company) an involuntary agent of VWAG. 486 U.S. 694, 700, 707-08

 (1988).

           MMT reads Schlunk too broadly. The Court was quite clear that the validity of the service

 of process — and the applicability of the Hague Convention (or not) — depends entirely on “the

 internal law of the forum state.” Id. at 700; see also id. at 708 (“Where service on a domestic agent

 is valid and complete under both state law and the Due Process Clause, our inquiry ends and the

 Convention has no further implications.”).




                                                 - 15 -
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                   PageID.5056     Page 16 of 19



        Schlunk arose in Illinois, which passed a statute that permitted foreign companies to be

 served involuntarily through any resident subsidiary. Id. at 707. Michigan law does not have a

 similar provision. Instead, Michigan law requires corporations to be “personally” served. The

 applicable Rule states:

        Service of process on a domestic or foreign corporation may be made by

        (1) serving a summons and a copy of the complaint on an officer or the resident
        agent;

        (2) serving a summons and a copy of the complaint on a director, trustee, or person
        in charge of an office or business establishment of the corporation and sending a
        summons and a copy of the complaint by registered mail, addressed to the principal
        office of the corporation;

        (3) serving a summons and a copy of the complaint on the last presiding officer,
        president, cashier, secretary, or treasurer of a corporation that has ceased to do
        business by failing to keep up its organization by the appointment of officers or
        otherwise, or whose term of existence has expired;

        (4) sending a summons and a copy of the complaint by registered mail to the
        corporation or an appropriate corporation officer and to the Michigan Corporation
        and Securities Bureau if

                (a) the corporation has failed to appoint and maintain a resident agent or to
                file a certificate of that appointment as required by law;

                (b) the corporation has failed to keep up its organization by the appointment
                of officers or otherwise; or

                (c) the corporation's term of existence has expired.

 Mich. Ct. R. 2.105(D). The Rule also provides an alternative method of service for defendants

 who cannot be served through the preferred methods outlined above: “On a showing that service

 of process cannot reasonably be made as provided by this rule, the court may by order permit

 service of process to be made in any other manner reasonably calculated to give the defendant

 actual notice of the proceedings and an opportunity to be heard.” Mich. Ct. R. 2.105(I)(1).




                                               - 16 -
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                   PageID.5057       Page 17 of 19



           However, under Rule 4 of the Federal Rules of Civil Procedure, the procedures governing

 the manner of service (as opposed to the form of service) are construed strictly. See Mid–Continent

 Wood Prods., Inc. v. Harris, 936 F.2d 297, 300–01 (7th Cir. 1991); see also Friedman v. Estate of

 Presser, 929 F.2d 1151, 1155–56 (6th Cir. 1991) (reiterating that actual notice is no substitute for

 personal service of process). Where Rule 4 and the service of process provisions of a state conflict,

 Rule 4 controls. Hanna v. Plumer, 380 U.S. 460, 463–65 (1965). Rule 4(f)(1) states that a party

 may be served outside of the United States by “internationally agreed means . . . such as those

 authorized by the Hague Convention on the Service Abroad of Judicial and Extrajudicial

 Documents.”

           “By requiring service on a corporate officer or principal office of the corporation, the

 Michigan Rule can fairly be said to contemplate ‘transmit[al of] a judicial . . . document for service

 abroad,’ thereby requiring application of the terms of the [Hague] Convention.” Lafarge Corp. v.

 Altech Environment, U.S.A., 220 F. Supp. 2d 823, 832 (E.D. Mich. 2002) (citing Mich. Ct. R.

 2.2105(I); see also In Re Auto. Parts Antitrust Litig, 2017 WL 10808851 at *2 (ED. Mich. Nov. 2,

 2017) (requiring plaintiff to serve Japanese defendant under Hague Convention); Glob. Lift. Corp.

 v. Hiwin Corp., 2014 WL 4536743, at *3 (E.D. Mich. Sept. 11, 2014) (attempted service of process

 on two Taiwanese corporations by serving American subsidiary was improper under Michigan

 law). In fact, under Michigan law, “[i]t is a well recognized principle that separate corporate

 entities will be respected.” Seasword v. Hilti, Inc., 449 Mich. 542, 547, 537 N.W.2d 221, 224

 (1995).

           MMT argues at great length that it served VWAG properly because Volkswagen Group of

 America operates as its agent. ECF No. 60, PageID.4015-16 (citing Manlove v. Volkswagen

 Aktiengesellschaft, 2019 WL 1980688 (E.D. Tenn. May 3, 2019); Dewey v. Volkswagen AG, 558




                                                 - 17 -
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                 PageID.5058      Page 18 of 19



 F. Supp. 2d 505, 513 (D.N.J. 2008); Schlunk v. Volkswagenwerk Aktiengesellschaft, 145 Ill. App.

 3d 594, 608, 503 N.W.2d 104, 1123 (1986); Lamb v. Volkswagenwerk Aktiengesellschaft, 104

 F.R.D. 95, 101 (S.D. Fla. 1985)). However, as the defendant points out, none of these cases apply

 Michigan law; they apply the process service laws of other states, which are not applicable here.

 This Court squarely addressed this issue in Lafarge, which expressly held that “[n]o provision

 within Rule 105 allows service on a parent corporation to be achieved by delivery of process to its

 subsidiary.” Lafarge, 220 F. Supp. 2d at 832.

        MMT argues that it properly served VWAG by serving its local counsel, who, in his general

 appearance, stated that “[s]ervice of all notices and pleadings filed in this action should be made

 on undersigned counsel.” ECF No. 8. Although the language of the appearance may be somewhat

 misleading, attorney Palizzi was correct when he later informed MMT that he was not authorized

 to accept service for VWAG. He was not VWAG’s corporate officer and was never designated as

 a “registered agent” as required by Michigan law. Mich. Ct. R. 2.105(D)(2). As another judge of

 this Court explained in Automotive Parts, “whether service on [a foreign corporation] must be

 effectuated under the Hague Convention hinges on whether Michigan law allows for service on a

 foreign company through its domestic subsidiary or counsel,” the Court confirmed that under

 Michigan law, “a party may not serve a foreign company involuntarily through a resident

 subsidiary.” Automative Parts, 2017 WL 10808851, at *2 (emphasis added). Michigan law

 requires service on a corporate officer or principal office of the corporation, which did not occur

 here. Mich. Ct. R. 2.105(D)(1)-(2).

        “Although dismissal of the action on this ground might be warranted in some

 circumstances, normally the Court would quash service and allow the plaintiff to attempt proper




                                                 - 18 -
Case 2:19-cv-10485-DML-SDD ECF No. 79 filed 07/10/20                 PageID.5059       Page 19 of 19



 service.” Lafarge, 220 F. Supp. 2d at 832 (citing Umbenhauer v. Woog, 969 F.2d 25, 30 (3d Cir.

 1992)). That is the course we follow here.

                                           V. Conclusion

        The Court has personal jurisdiction over defendant Volkswagen Aktiengesellschaft in this

 patent infringement case. However, service of process on that entity was insufficient. The plaintiff

 shall have 90 days to effectuate proper service.

        Accordingly, it is ORDERED the motion by defendant Volkswagen Aktiengesellschaft to

 dismiss for insufficient service of process and lack of personal jurisdiction (ECF No. 28) is

 DENIED.

        It is further ORDERED that service of process on defendant Volkswagen

 Aktiengesellschaft is QUASHED.

        It is further ORDERED that the plaintiff shall effectuate proper service of process on or

 before October 8, 2020.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

 Date: July 10, 2020




                                                - 19 -
